PEB CUBIAM.
This is a suit in equity for an injunction to prevent the defendants from interfering with the removal by plaintiff of the timber from certain land owned by the defendants. It is admitted that at one time plaintiff owned the timber on the land in question. Plaintiff contends that defendants purchased the land with knowledge óf his ownership of the timber and subject to his right to remove it. Defendants contend that plaintiff’s rights to remove the timber had expired before they purchased the land. From a decree in favor of the plaintiff, the defendants appeal.
The facts are undisputed and we are satisfied that the legal conclusion drawn therefrom by the trial court was proper. The decree is affirmed.